COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Evan Stuart Fairbanks V. The State of Texas

Appellate case number:    01-14-00124-CR; 01-14-00125-CR

Trial court case number: 1388074; 1388075

Trial court:              177th District Court of Harris County

Date motion filed:        October 3, 2014

Party filing motion:      Appellant

       The en banc court has voted to deny appellant’s motion for en banc reconsideration of the
September 25, 2014 order denying appellant’s motions to abate these appeals. It is ordered that
the motion for en banc reconsideration is denied.

Judge’s signature: /s/ Michael Massengale
                   Acting for the En Banc Court*

Date: October 22, 2014

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.